Title: Motion of Instruction to Francis Dana, [22 May] 1783
From: Madison, James
To: Dana, Francis


[22 May 1783]Mr Madison   Mr Carroll
That Mr. Dana be informed that the Treaties lately entered into for restoring peace, have caused such an alteration in the affairs of these States, as to have removed the primary object of his mission to the Court of Russia, the acquisition of new supports to their Independence
That he be instructed, in case he shall have made no propositions to the Court of Russia on the subject of a Treaty of Commerce to decline making such untill he shall receive further instructions from Congress: that in case he shall have made such propositions, he be informed that it is the desire of Congress, that as far as will consist with the honor of the U. S. he insist on a limitation of the Treaty to the period of 15 years, and that the same be subject to the revisal & approbation of Congress before they shall be obliged to accept or ratify it.
That a Come: be appointed to prepare & report a plan of a Treaty proper to be transmitted to Mr. Dana.
